LACOMBE, Circuit Judge.
This is an application to vacate a final decree in the above-entitled action, which adjudged the defendant guilty of contempt, in violating an injunction, and imposed a fine on him. The decree was entered in August, 1898. Six terms have since expired, and this court is without power to grant the relief prayed, even if the facts presented were persuasive to such course, — a question which need not be discussed. Final judgments cannot, by proceedings taken after the close of the term at which they were entered, be reversed or annulled for errors of fact'or law (except clerical mistakes only) by the court which rendered them. Phillips v. Negley, 117 U. S. 665, 6 Sup. Ct. 901, 29 L. Ed. 1013; Bronson v. Schulten, 104 U. S. 410, 26 L. Ed. 997.